 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   TROY S.,                          )    Case No. ED CV 18-299-PJW
                                       )
11                   Plaintiff,        )
                                       )    MEMORANDUM OPINION AND ORDER
12              v.                     )
                                       )
13   NANCY A. BERRYHILL,               )
     ACTING COMMISSIONER OF THE        )
14   SOCIAL SECURITY ADMINISTRATION,   )
                                       )
15                   Defendant.        )
                                       )
16
17                                     I.
18                                 INTRODUCTION
19        Plaintiff appeals a decision by Defendant Social Security
20   Administration (“the Agency”), denying his applications for Disability
21   Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).
22   He claims that the Administrative Law Judge (“ALJ”) erred when he
23   rejected the treating and examining doctors’ opinions and relied,
24   instead, on the opinions of the reviewing doctors.    For the reasons
25   explained below, the ALJ’s decision is reversed and the case is
26
27
28
 1   remanded to the Agency for further proceedings consistent with this
 2   opinion.1
 3                                         II.
 4                                SUMMARY OF PROCEEDINGS
 5          In April 2014, Plaintiff applied for DIB and SSI, alleging that
 6   he had been disabled since December 20, 2012, due to, among other
 7   things, chronic depression, sleep apnea, sleep deprivation, and
 8   anxiety.2      (Administrative Record (“AR”) 113-14, 119.)    His
 9   applications were denied initially and on reconsideration and he
10   requested and was granted a hearing before an ALJ.        (AR 171-72, 179-
11   80.)       In December 2016, he appeared with counsel and testified at the
12   hearing.      (AR 43-112.)   In January 2017, the ALJ issued a decision
13   denying benefits.      (AR 20-36.)   Plaintiff appealed to the Appeals
14   Council, which denied review.        (AR 1-3.)   He then filed the instant
15   action.
16                                          III.
17                                        ANALYSIS
18          Plaintiff’s treating and examining psychiatrists opined,
19   essentially, that Plaintiff’s bipolar disorder prevented him from
20   working.      (AR 390-92, 393-99, 530.)     The reviewing doctors came to the
21   opposite conclusion.      (AR 113-25, 141-53.)    The ALJ accepted the
22   reviewing doctors’ opinions and concluded that Plaintiff could work.
23
24          1
             Pursuant to Rule 25(d) of the Federal Rules of Civil
     Procedure, Nancy A. Berryhill, the current Acting Commissioner of the
25
     Social Security Administration, is hereby substituted in as the
26   defendant.
            2
27           Plaintiff also included some other physical ailments. The ALJ
     found that they did not preclude work and Plaintiff has not appealed
28   that part of the ALJ’s decision.

                                             2
 1   Plaintiff contends that the ALJ erred in doing so.     For the following
 2   reasons, the Court agrees.
 3           The facts of this case are somewhat unusual.   Plaintiff was
 4   working in December 2012 when he was arrested and charged with having
 5   sex with his foster daughter.    This relationship had been uncovered
 6   some months earlier by his wife, who had come home early one day and
 7   found Plaintiff and his foster daughter having sex in their home.       (AR
 8   949.)    As a result of his arrest, Plaintiff was fired from his job.
 9   (AR 943.)    He was convicted several months later and incarcerated for
10   six months.    When he was released, he was required to obtain mental
11   health treatment, which he did, beginning in November 2013 at the
12   Riverside County Mental Health Department.      Plaintiff treated there,
13   primarily with psychiatrist Jesus Bucardo, through September 2016.
14           Dr. Bucardo prepared his initial opinion in February 2014.     (AR
15   390-92.)    The ALJ discounted it because he found that it was not
16   supported by Dr. Bucardo’s notes.    (AR 28.)   The ALJ found that during
17   this period Plaintiff was not reporting any complaints and Dr. Bucardo
18   noted that Plaintiff was symptomatic but stable and that his mental
19   status exams were unremarkable.    (AR 28.)
20           Though it is true that during this period Dr. Bucardo noted that
21   Plaintiff was stable and that his mental status exams were
22   unremarkable, Dr. Bucardo was still diagnosing Plaintiff with bipolar
23   disorder and treating him with psychotropic medications like Seroquel.
24   (AR 483, 502-06.)    Clearly, he would not have done so if he believed
25   that Plaintiff was not suffering from mental illness.     Thus, the Court
26   does not find that Dr. Bucardo’s chart notes undermined his opinion.
27           The ALJ also relied on the fact that the February 2014 assessment
28   was made “during a time of great personal stress as [Plaintiff] was

                                          3
 1   transitioning from prison and dealing with being separated from his
 2   wife.”   (AR 28.)   Plaintiff argues that this was nothing more than
 3   Monday morning quarterbacking and the ALJ was not qualified to make
 4   that call.   (Joint Submission at 16-17.)   The Court need not resolve
 5   whether the ALJ was qualified to reach this conclusion because the
 6   record is replete with evidence that that is what the medical
 7   professionals surmised as well.
 8        During Plaintiff’s November 2013 intake assessment by the
 9   therapist who worked with Dr. Bucardo, she noted:
10        Client reports that he was recently released from jail for
11        [sexually assaulting his daughter].    Client reports that he feels
12        he is no longer accepted in his family home.    Client reports
13        feeling depressed, angry, frustrated and worried about his life.
14        Client stated: “I just don’t feel like I have any choices and I
15        don’t know what I can do . . . . can I work again, I need a place
16        to live etc. . . .”     Client reports constantly crying because his
17        marriage is in trouble and he is feeling extremely over emotional
18        and then stated: “I have never felt this way.”
19   (AR 472.)
20        In November of that same year, the therapist noted:
21        Client is making progress towards personal goals and relieved to
22        be off of probation.    Client continues to experience periods of
23        depression, isolating from others and continues to experience
24        chronic stressors related to his [criminal] charge.     Client
25        reports difficulty sleeping and worrying about obtaining full
26        time employment.
27   (AR 478 (emphasis added).)
28

                                          4
 1           Thus, it was fair for the ALJ to conclude that Plaintiff was in a
 2   state of crisis when Dr. Bucardo initially assessed him in February
 3   2014.    Plaintiff’s argument that the ALJ should not have reached this
 4   conclusion is rejected.
 5           Dr. Bucardo provided a second opinion in December 2014.   (AR
 6   530.)    As in the first, Dr. Bucardo found that Plaintiff’s bipolar
 7   disorder severely limited his ability to function in the workplace.
 8   The ALJ rejected this opinion because it was on a check-the-box form
 9   and because the treatment notes did not support it.    (AR 28-29.)      As
10   with his criticism of the first opinion, the ALJ also noted that Dr.
11   Bucardo had consistently found that Plaintiff was stable and that his
12   cognition was intact.    (AR 29.)
13           ALJs are permitted to discount a treating doctor’s opinion that
14   is contained in a check-the-box form if the doctor’s records do not
15   support the extent of the limitations and/or the doctor fails to
16   explain the reasons for the conclusions.     See, e.g., Tonapetyan v.
17   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (holding ALJ may reject
18   treating opinion that is “conclusory and brief and unsupported by
19   clinical findings”); and Crane v. Shalala, 76 F.3d 251, 253 (9th Cir.
20   1996) (holding ALJ may reject “check-off reports” that do not contain
21   any explanation for their conclusions).    But that does not appear to
22   be the case here.    Though it is true that Dr. Bucardo consistently
23   noted that Plaintiff was stable, he also continually noted that
24   Plaintiff had symptoms of impairment, which Dr. Bucardo treated with
25   drugs.    (AR 808-13.)   Thus, the Court does not agree with the ALJ that
26   Dr. Bucardo’s opinion was undermined by his treatment notes.
27           As for the fact that the opinion was on a check-the-box form,
28   that seems to be a fair criticism, at least in part.    It is hard to

                                          5
 1   determine exactly what facts support Dr. Bucardo’s findings of marked
 2   impairment.    On the other hand, however, as Plaintiff has pointed out,
 3   in lieu of Dr. Bucardo’s opinion on the check-the-box form, the ALJ
 4   accepted the opinions of the reviewing doctors, who provided their
 5   opinions on somewhat similar check-the-box forms.
 6           The ALJ also questioned Dr. Bucardo’s December 2014 finding that
 7   Plaintiff was experiencing symptoms of bipolar disorder because it was
 8   contradicted by contemporaneous statements Plaintiff was making to
 9   vocational staff services providers.     (AR 29.)   This reason is
10   supported by the record.
11           In conjunction with the psychiatric services Plaintiff was
12   provided by the Riverside County Department of Mental Health, he
13   received vocational services from the same department between 2014 and
14   2016.    (AR 739-43, 890-939.)   Vocational staff met with Plaintiff on a
15   regular basis, often more than once a week, and counseled him on how
16   to find a job and, once he found one, how to keep it.     One of the
17   things staff did each time they met with him was to record what he
18   reported his psychiatric symptoms were and what they observed.       (AR
19   739.)    At the outset, in April 2014, Plaintiff reported to staff that
20   he was depressed and anxious.    (AR 890-91.)   By October 2014, he was
21   reporting that he was not experiencing any psychiatric symptoms and
22   staff noted that they did not observe any, either.     (AR 904.)
23   Thereafter, he regularly reported that he was doing “very well” and
24   not experiencing psychiatric symptoms.    (AR 906.)   This included his
25   session on December 4, 2014, two days after Dr. Bucardo authored his
26   second opinion, concluding that Plaintiff’s condition precluded him
27   from full-time work.    (AR 530, 910.)   As the ALJ found, these
28   vocational records documenting contemporaneous statements by Plaintiff

                                          6
 1   that he was not experiencing any psychiatric symptoms and was doing
 2   very well undermined Dr. Bucardo’s conclusion that he was impaired.
 3          In the end, the Court finds that some of the reasons the ALJ
 4   cited for questioning Dr. Bucardo’s opinion were supported by the
 5   record and others were not.
 6          The ALJ also questioned examining psychiatrist Denise Joseph’s
 7   opinion.   She examined Plaintiff in August 2014, conducted some tests,
 8   and concluded that Plaintiff suffered from bipolar disorder that
 9   impaired his ability to work.   (AR 393-99.)      The ALJ discounted this
10   opinion because he found that it was not supported by treatment notes
11   --presumably Dr. Bucardo’s treatment notes--showing that Plaintiff was
12   stable, able to engage in part-time and later full-time work, and
13   exhibited unremarkable findings in mental status exams.       (AR 29.)
14   This reason for questioning Dr. Joseph’s opinion is rejected.         First,
15   Dr. Bucardo’s treatment notes do support to some extent the findings
16   made by Dr. Bucardo.   Second, it does not appear from reading Dr.
17   Joseph’s report that she reviewed Dr. Bucardo’s notes.       As she
18   explained in her report, the source of her information was Plaintiff.
19          The ALJ’s second reason for discounting Dr. Joseph’s opinion was
20   that it was not supported by Dr. Joseph’s examination findings.        (AR
21   29.)   Here, the Court would agree.       In reading Dr. Joseph’s report, it
22   almost seems as if the conclusions at the end of the report were
23   mistakenly pasted onto the wrong report.       Dr. Joseph explains
24   throughout the report that Plaintiff is basically normal based on her
25   assessment and some tests that she administered.       (AR 393-99.)   Then,
26   at the end of the report, she concludes without explanation that he
27   suffers from bipolar disorder that precludes employment.       Because the
28

                                           7
 1   findings in the report do not support the ultimate conclusion, the ALJ
 2   did not err in rejecting the opinion.3
 3        In lieu of Dr. Bucardo and Dr. Joseph’s opinions, the ALJ relied
 4   on the reviewing doctors’ opinions.    (AR 29.)   These opinions come
 5   with their own problems.   To begin with, as Plaintiff has pointed out,
 6   they are contained in a form that is not materially different than the
 7   check-the-box forms Dr. Bucardo used.    Further, the reviewing doctors’
 8   opinions seem to be almost identical, as if the second doctor merely
 9   copied the first doctor’s work.   Finally, at best, these doctors
10   simply relied on what Dr. Bucardo observed while he was treating
11   Plaintiff and offered a different take on Dr. Bucardo’s findings.
12   These problems call into question the strength of the reviewing
13   doctors’ opinions.4
14        In the end, however, the biggest problem the Court has with the
15   reviewing doctors’ opinions is the same problem it has with the other
16   doctors’ opinions: they were stale when the ALJ considered them in
17   rendering his decision in 2017.   Plaintiff claims that he was disabled
18   as of December 2012.   The ALJ held the hearing in December 2016 and
19
20        3
             It appears that the only plausible basis for Dr. Joseph’s
     conclusion is Plaintiff’s statements to her that he is bipolar and is
21
     being treated for it. Assuming that that is the case, it is probably
22   not enough in light of the fact that the ALJ found that Plaintiff was
     not credible (a finding Plaintiff has not challenged). See, e.g.,
23   Tonapetyan, 242 F.3d at 1148 (upholding ALJ’s rejection of doctors’
     opinions that were based on claimant’s report of symptoms where
24   claimant was found to be not credible). The ALJ will have to take
     another look at this on remand.
25
          4
26           It is not clear if the first reviewing doctor, psychologist
     Phillip Rosenshield, had Dr. Bucardo’s notes when he rendered his
27   opinion in September 2014. He noted that there were no medical
     records from “Dr. Broward”--presumably meaning Dr. Bucardo--when he
28   reviewed the records. (AR 121.)

                                        8
 1   issued his decision in January 2017.    But all of the doctors’ reports
 2   were, practically speaking, irrelevant by then.    Dr. Bucardo’s
 3   February and December 2014 opinions provided little insight into
 4   Plaintiff’s condition in January 2017.   The same is true about Dr.
 5   Joseph’s August 2014 opinion, Dr. Rosenshield’s September 2014
 6   opinion, and Dr. Vaghaiwalla’s January 2015 opinion.   The medical
 7   records make clear that Plaintiff’s condition changed over time and
 8   that the change was not necessarily linear.   It consisted of ups and
 9   downs, as one might expect for someone suffering from a disorder of
10   this nature facing changing circumstances in family and work life.
11   Ultimately, though, despite these challenges, in 2016, Plaintiff
12   earned his way into a full-time job.    None of the doctors took this
13   into account because all of them had completed their reports years
14   before then.
15        On remand, the ALJ should determine how best to obtain relevant
16   medical evidence for the entire time frame he will be considering in
17   determining whether Plaintiff suffers from or did suffer from
18   mental/emotional impairment that precludes work.   That could be
19   accomplished by a testifying doctor, a reviewing doctor, supplemental
20   reports from the treating, examining, and reviewing doctors or any
21   other mechanism that the ALJ deems appropriate.    The ALJ (and
22   Plaintiff) might also consider whether there was a discrete period of
23   time in which Plaintiff was disabled.
24
25
26
27
28

                                       9
 1                                                    IV.
 2                                                CONCLUSION
 3          For the reasons set forth above, the Agency’s decision is
 4   reversed and the action is remanded for further consideration
 5   consistent with this Memorandum Opinion and Order.
 6          IT IS SO ORDERED.
 7          DATED: May 3, 2019
 8
                                                         PATRICK J. WALSH
 9                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   S:\PJW\Cases-Social Security\TROY S. 299\Memo opinion.wpd


                                                        10
